DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (PGPub 2018/0178224- priority date December 28, 2016) in view of John Brauer (2006) Magnetic Actuators and Sensors, Wiley, ch. 7.
Regarding Claim 1, Nakamura teaches a nozzle for a three-dimensional (3D) printer (Abstract), comprising:
a first chamber having a first interior volume (Fig. 1- intermediate chamber 13 and drive mechanism 40 (which may be a solenoid [0103])).

Nakamura also teaches the drive mechanism may generate thrust using a solenoid [0103] and therefore teaches an electric coil being used to generate thrust but is silent as to the exact structure of the electric coil surrounding the exterior of the first chamber.  
Within the field of solenoid actuators, Brauer teaches a plunger-type solenoid actuator wherein the coil surrounds the exterior of the plunger chamber (Fig. 7.2) in order to direct force only from the end of the plunger (Section 7.1.2 discussing plunger-type solenoid actuators).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic solenoid of Nakamura to include plunger-type solenoid actuator as taught by Brauer with reasonable expectation of success to direct force only from the end of the plunger (Section 7.1.2 discussing plunger-type solenoid actuators) thus meeting the instant limitation of the electric coil surrounding the exterior of the first chamber as the coil of Brauer wraps around the plunger chamber.

Nakamura further teaches a second chamber having a second interior volume (Fig. 1- storage chamber 12), with a spout at a lower end of the second chamber (Fig. 1- discharge port 16);
a shaft disposed within the first interior volume (Fig. 1- trailing end portion 26 of moving body 20 and plunger of Brauer’s solenoid actuator ([0103]- the drive mechanism may generate thrust using a solenoid; from Brauer- Fig. 7.2- a typical plunger solenoid actuator has a coil wrapped around a plunger)) with a rod extending from the first chamber through an aperture at a bottom end of the first chamber to the second chamber (Fig. 1- main body 21 of moving body 20);
a spring disposed within the interior volume of the first chamber, where the spring biases the shaft toward an upper end of the first chamber (Fig. 1- biasing section 35; [0067]- the biasing section may be a disc spring or coil spring);
a channel guide with a first end configured to receive printing material and a second end connected to the second chamber (Fig. 1- supply path 15), the channel guide configured such that printing material flows from the first end to the second end (Fig. 1- fluid FL flows through supply path 15); and
a controller communicatively connected to the electric coil (solenoid) and configured to control an electrical current of the electric coil to change a magnetic field, thereby manipulating the position of the shaft and the rod so that the shaft moves toward the second chamber, and the rod is extended through the second chamber when the shaft is in an extended position ([0020]- the drive mechanism pulls and moves the moving body by contracting and extending under electric drive force (which is a controller signal)).
Brauer further teaches the plunger-type solenoid actuator directs force only from the end of the plunger (Section 7.1.2 discussing plunger-type solenoid actuators).  Thus, it is reasonably expected that the combination of Nakamura and Brauer would be fully capable of applying an electromagnetic force on the shaft to manipulate positions of the shaft and the rod.

Regarding Claim 7, Nakamura further teaches the controller is further configured to adjust the electrical current of the electric coil to manipulate the position of the shaft within the first chamber ([0020]- the drive mechanism pulls and moves the moving body by contracting and extending under electric drive force (which is a controller signal)).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (PGPub 2018/0178224) in view of John Brauer (2006) Magnetic Actuators and Sensors, Wiley, ch. 7 and Pilavdzic el al (PGPub 2004/0256382).
Regarding Claim 2 and 3, Nakamura does not appear to explicitly teach a thermal controller configured to adjust the temperature of the nozzle or a ferromagnetic module, wherein the thermal controller comprises an electric coil and controls the ferromagnetic module by generating a magnetic field between the coil and the ferromagnetic module to cause a change in temperature of the material or the nozzle.  
Pilavdzic teaches utilizing a heated nozzle with a ferromagnetic yoke wherein the heating zones may be controlled individually [0097] in order to heat the flowable material in a more controlled manner [0091].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify nozzle of Nakamura to include a controlled heated nozzle with the ferromagnetic yoke as taught by Pilavdzic with reasonable expectation of success to heat the flowable material in a more controlled manner [0091].

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (PGPub 2018/0178224) in view of John Brauer (2006) Magnetic Actuators and Sensors, Wiley, ch. 7 and Gheorghescu et al (PGPub 2018/0015655- priority date June 12, 2016).
Regarding Claim 4 and 5, Nakamura does not appear to explicitly teach a position sensor configured to determine the position of printing material within the nozzle and channel guide.  
Gheorghescu teaches utilizing sensors to measure the filament passing through the nozzle in a 3D printing operation [0023]-[0026] in order to improve the dimensional accuracy of a printed object by adjusting the filament drive rate [0026].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify nozzle of Nakamura to include a sensors to measure the filament passing through the nozzle as taught by Gheorghescu with reasonable expectation of success to improve the dimensional accuracy of a printed object by adjusting the filament drive rate [0026].

Regarding Claim 6, Nakamura teaches the drive mechanism pulls and moves the moving body by contracting and extending under electric drive force (which is a controller signal) [0020].  Further, Gheorghescu teaches utilizing sensors to measure the filament passing through the nozzle in a 3D printing operation [0023]-[0026] in order to improve the dimensional accuracy of a printed object by adjusting the filament drive rate [0026].  Thus, it is reasonably expected that the combination of Nakamura and Gheorghescu would be fully capable of controlling the solenoid actuator based on sensor signals and therefore, controlling the electrical current of the electric coil based on the determined position of the printing material within the nozzle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (PGPub 2018/0178224) in view of John Brauer (2006) Magnetic Actuators and Sensors, Wiley, ch. 7 in view of Duro Royo et al (PGPub 2019/0217541- priority date September 15, 2014).
Regarding Claim 8, Nakamura does not appear to explicitly teach an input/output (I/O) interface, wherein I/O interface is configured to receive 3D printing instructions over a network connection.  Duro Royo teaches a 3D printing apparatus with one or more I/O devices (Abstract) in order to accept user input to select certain system parameters [0059].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify nozzle of Nakamura to include an I/O device as taught by Duro Royo with reasonable expectation of success to accept user input to select certain system parameters [0059].

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.
Applicant argues Nakamura does not teach applying an electromagnetic force on the trailing end to manipulate positions of the trailing end and the main body.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Examiner notes Nakamura teaches the drive mechanism may generate thrust using a solenoid [0103] and therefore teaches an electric coil being used to generate thrust but is silent as to the exact structure of the electric coil surrounding the exterior of the first chamber.  
Within the field of solenoid actuators, Brauer teaches a plunger-type solenoid actuator wherein the coil surrounds the exterior of the plunger chamber (Fig. 7.2) in order to direct force only from the end of the plunger (Section 7.1.2 discussing plunger-type solenoid actuators).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic solenoid of Nakamura to include plunger-type solenoid actuator as taught by Brauer with reasonable expectation of success to direct force only from the end of the plunger (Section 7.1.2 discussing plunger-type solenoid actuators) thus meeting the instant limitation of the electric coil surrounding the exterior of the first chamber as the coil of Brauer wraps around the plunger chamber.
Further, Brauer teaches the plunger-type solenoid actuator directs force only from the end of the plunger (Section 7.1.2 discussing plunger-type solenoid actuators).  Thus, it is reasonably expected that the combination of Nakamura and Brauer would be fully capable of applying an electromagnetic force on the shaft to manipulate positions of the shaft and the rod.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748      
5/10/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712